                  UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION

UNITED STATES OF AMERICA
              V.                                 CASE NUMBER: 3:11cr284

JEREMY TERRELL LEWIS


       THIS MATTER is before the Court sua sponte.

       NOW, THEREFORE, IT IS ORDERED that:

The Bureau of Prisons and the United States Marshal service is hereby ORDERED to

transport & produce the body of Defendant, Jeremy Terrell Lewis (USM# 26760-058),

for a hearing before the honorable Max O. Cogburn, Jr., in the Western District of North

Carolina, Charlotte not later than October 20, 2020, and upon completion of the hearing,

Defendant is to be returned to the custody of the Bureau of Prisons.

      The Clerk is directed to certify copies of this Order to the United States Attorney,

Defendant’s Counsel, the United States Marshal Service, and the United States

Probation Office.

      IT IS SO ORDERED.

                                            Signed: September 23, 2020




      Case 3:11-cr-00284-MOC-DCK Document 74 Filed 09/23/20 Page 1 of 1
